Case: 2:19-cv-03130-EAS-CMV Doc #: 44 Filed: 03/04/20 Page: 1 of 3 PAGEID #: 470




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO,
                                     EASTERN DIVISION
 PROJECT VERITAS, et al.,                                :
                                                         :
             Plaintiffs,                                 : Case No. 2:19-cv-3130
                                                         :
                 v.                                      : Judge Edmund A. Sargus, Jr.
                                                         :
 DEGEE WILHEM, et al.,                                   : Magistrate Judge Chelsey M. Vascura
                                                         :
           Defendants.                                   :

   JOINT STIPULATION OF VOLUNTARY DISMISSAL PURSUANT TO FEDERAL
                 RULE OF CIVIL PROCEDURE 41(a)(1)(A)(ii)

       It is hereby jointly stipulated by and between the parties and their counsel that the above-

captioned action is voluntarily dismissed, with prejudice, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii). Each party will bear their own attorneys’ fees and costs.



Dated: March 4, 2020



                                               Respectfully submitted,



                                               s/ Benjamin Barr
                                               Benjamin T. Barr (Pro Hac Vice)
                                               Barr & Klein PLLC
                                               444 N. Michigan Ave. #1200
                                               Chicago, Illinois 60611
                                               Tel: (202) 595-4671
                                               Ben@barrklein.com

                                               DAVE YOST
                                               Ohio Attorney General
                                               s/ Tiffany Carwile
                                               TIFFANY L. CARWILE (0082522)
Case: 2:19-cv-03130-EAS-CMV Doc #: 44 Filed: 03/04/20 Page: 2 of 3 PAGEID #: 471




                                    BRANDI LASER SESKES (0077648)
                                    JULIE M. PFEIFFER (0069762)
                                    Assistant Attorneys General
                                    Constitutional Offices Section
                                    30 East Broad Street, 16th Floor
                                    Columbus, Ohio 43215
                                    Tel: 614-466-2872 | Fax: 614-728-7592
                                    Tiffany.Carwile@OhioAttorneyGeneral.gov
                                    Brandi.Seskes@OhioAttorneyGeneral.gov
                                    Julie.Pfeiffer@OhioAttorneyGeneral.gov
                                    Counsel for Defendants Ohio Elections Commission
                                    and its Individual Members




                                       2
Case: 2:19-cv-03130-EAS-CMV Doc #: 44 Filed: 03/04/20 Page: 3 of 3 PAGEID #: 472




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 4, 2020, the foregoing was filed electronically. Notice of

this filing will be sent to all parties for whom counsel has entered an appearance by operation of

the Court’s electronic filing system. Parties may access this filing through the Court’s system. I

further certify that a copy of the foregoing has been served by e-mail or facsimile upon all parties

for whom counsel has not yet entered an appearance and upon all counsel who have not entered

their appearance via the electronic system.


                                              s/ Benjamin Barr
                                              BENJAMIN BARR (pro hac vice)




                                                 1
